UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) January 8, 2008 (January 4, 2008) MDU Resources Group, Inc. (Exact name of registrant as specified in its charter) Delaware 1-3480 41-0423660 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer Identification No.) incorporation) 1200 West Century Avenue P.O. Box 5650 Bismarck, North Dakota 58506-5650 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (701) 530-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: q Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. MDU Resources Group, Inc’s. indirect wholly owned subsidiary, Fidelity Exploration & Production Company, signed a purchase and sale agreement on January 4, 2008 to acquirenatural gasproperties located inRusk County, Texas from EnerVest Energy Institutional Fund IX, L.P., EnerVest Energy Institutional Fund IX-WI, L.P. (EnerVest, Ltd. is the general partner of both funds),and EverStar Energy, LLC for a purchase price ofapproximately $235 million, subject to accounting and purchase price adjustments customary with acquisitions of this type.The effective date of the acquisition is January 1, 2008, with the expected closing date to occur on or before January 31, 2008, conditioned upon completing a due diligence process, including environmental reviews, and satisfying other standard closing conditions. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MDU RESOURCES GROUP, INC. Date January 8, 2008 By/s/ Doran N. Schwartz Doran N. Schwartz Vice President and Chief Accounting Officer
